 Exhibit 10.1                     


SECOND AMENDMENT AGREEMENT
 
THIS SECOND AMENDMENT AGREEMENT (this “Agreement”) is made and entered into
effective as of December 21, 2009, by and among BEHRINGER HARVARD MOCKINGBIRD
COMMONS, LLC, a Delaware limited liability company, having its principal place
of business at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001
(“Borrower”), BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent (“Administrative Agent”) on behalf of itself and certain
other Lenders (herein so called) made a party to the Loan Agreement described
below, having an address of 901 Main Street, 20th Floor, Dallas, Texas 75201
Attention: Real Estate Loan Administration, and BEHRINGER HARVARD SHORT-TERM
OPPORTUNITY FUND I LP, a Texas limited partnership (“Guarantor”).
 
PRELIMINARY STATEMENTS
 
A.           Reference is hereby made to that certain Construction Loan
Agreement dated as of September 6, 2007, executed by and among Borrower,
Lenders, and Administrative Agent (as amended, supplemented or modified from
time to time, the “Loan Agreement”), which Loan Agreement pertains to a
$42,000,000.00 construction loan (the “Loan”) from the Lenders to Borrower to
finance, in part, the redevelopment of a hotel currently known as the “Hotel
Palomar on Mockingbird Boulevard” (the ‘‘Improvements”) located on certain real
property in Dallas, Texas (the “Land”).  Any capitalized term used herein and
not otherwise defined shall have the meaning set forth in the Loan Agreement.
 
B.           The Loan is evidenced by one or more Deed of Trust Notes issued by
Borrower in accordance with the Loan Agreement and made payable to the Lenders,
in the aggregate principal amount of $42,000,000.00 (such notes, as they may
hereafter be renewed, extended, supplemented, increased or modified and in
effect from time to time, and all other notes given in substitution therefor in
accordance with the Loan Agreement, or in modification, renewal, or extension
thereof, in whole or in part, is herein called the “Note”).
 
C.           In connection with the making of the Loan, Guarantor executed and
delivered to Administrative Agent, on behalf of the Lenders, Guaranty Agreement
dated as of September 6, 2007 (the “Guaranty”).
 
D.           The Loan is secured, in part, by (i) a Deed of Trust, Security
Agreement, Fixture Filing and Financing Statement dated as of September 6, 2007
(as now or hereafter amended, modified, supplemented or restated, the “Deed of
Trust”), executed by Borrower to PRLAP, Inc., for the benefit of Administrative
Agent, on behalf of Lenders, recorded as Instrument No.  2007¬0322717 in the
Real Property Records of Dallas County, Texas, covering real property more
particularly described on Exhibit A attached hereto, and (ii) an Assignment of
Rents, Leases and Receivables dated as of September 6, 2007 (as now or hereafter
amended, modified, supplemented or restated, the “Assignment of Leases”),
executed by Borrower to and for the benefit of Administrative Agent on behalf of
the Lenders, recorded as Instrument No.  2007- 0322719 in the Real Property
Records of Dallas County, Texas.
 
SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Page  1


 

--------------------------------------------------------------------------------

 

 Exhibit 10.1                     
 
E.           The Loan Documents have previously been modified by that certain
First Amendment Agreement dated December 4, 2008, executed by and among
Administrative Agent, Borrower and Guarantor.
 
F.           Guarantor, Borrower, Administrative Agent and the Lenders have
agreed to modify the Loan Documents in certain respects.
 
AGREEMENTS
 
NOW THEREFORE, in consideration of the premises and the agreements contained
herein, the parties to this Agreement hereby agree as follows:
 
1.           DEFINITIONS.  The following definitions are hereby added to Section
1 of Exhibit B of the Loan Agreement:
 
(a)           “Excess Cash Flow” means an amount equal to (i) the actual cash
receipts collected by Borrower from the operation of the Property during the
second (2nd) preceding calendar month, but excluding amounts paid by tenants as
security or other deposits, less (ii) the actual cash operating expenses of the
Property paid to third parties for the operation and maintenance of the Property
for the applicable month, including debt service payments on the Loan and
accruals for periodic expenses such as property taxes and insurance.
 
(b)           “Carpenter Loan” means that certain $9,650,000.00 loan from Bank
of America, N.A., as administrative agent and issuing bank, and the lenders from
time to time a party to the Carpenter Loan Agreement to Behringer Harvard
Short-Term Opportunity Fund I, LP.
 
(c)           “Carpenter Loan Agreement” means that certain Credit Agreement
dated September 1, 2005, executed by and between Behringer Harvard Short-Term
Opportunity Fund I LP, as borrower, Behringer Harvard 250/290 Carpenter LP, as
subsidiary guarantor, and Bank of America, N.A., as administrative agent, letter
of credit issuing agent, and a lender.
 
(d)           “Carpenter Property” means the property described on Exhibit A of
the Carpenter Loan Agreement.
 
SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Page 2


 

--------------------------------------------------------------------------------

 

 Exhibit 10.1                     
 
(e)           “Collateral Value Condition” means (i) if the lien on the
Carpenter Property securing the Loan or a guaranty of the Loan has not been
released, then (1) the maturity date of the Carpenter Loan shall have been
extended to a date that is coterminous with the maturity date of the Loan as
extended, (2) Administrative Agent shall have received a new Appraisal of the
Carpenter Property prepared in accordance with written instructions from
Administrative Agent within ninety (90) days preceding the then existing
Maturity Date by a third party appraiser engaged directly by Administrative
Agent, showing that the outstanding principal balance of the Carpenter Loan as
of the first day of the Extension Period is not greater than 50% of the “as is”
value of the Carpenter Property, and (3) Administrative Agent shall have
received a new appraisal of the Property prepared in accordance with written
instructions from Administrative Agent within ninety (90) days preceding the
then existing Maturity Date by a third party appraiser engaged directly by
Administrative Agent, showing that the outstanding principal balance of the Loan
(A) as of the first day of the first Extension Period, is not greater than 90%
of the “as is” value of the Property, and (B) as of the first day of the second
Extension Period, is not greater than 85% of the “as is” value of the Property;
and (ii) if the lien on the Carpenter Property securing the Loan or a guaranty
of the Loan has been released, then Administrative Agent shall have received a
new appraisal of the Property (as defined herein) prepared in accordance with
written instructions from Administrative Agent within ninety (90) days preceding
the existing Maturity Date by a third party appraiser engaged directly by
Administrative Agent, showing that the outstanding principal balance of the Loan
(1) as of the first day of the first Extension Period, is not greater than 80%
of the “as is” value of the Property, and (2) as of the first day of the second
Extension Period, is not greater than 75% of the “as is” value of the Property.
 
2.           EXTENSION OF MATURITY DATE.  Hereinafter, the term “Maturity Date”
and all other references to the maturity date of the Loan in the Note and the
other Loan Documents shall mean December 21, 2012.  The unpaid principal balance
of the Loan, together with all accrued but unpaid interest thereon, shall be due
and payable on the Maturity Date, as extended hereby. Borrower hereby renews,
but does not extinguish, the Note and the liens, security interests and
assignments created and evidenced by the Deed of Trust and the other Loan
Documents, and all of the Loan Documents are hereby renewed and modified by
extending the maturity date thereof as set forth above.
 
3.           LOAN TO VALUE TEST.  Borrower shall provide evidence that, based on
new appraisals prepared in accordance with written instructions from
Administrative Agent to a third party appraiser engaged directly by
Administrative Agent, as of November 30, 2011, either (a) the aggregate of the
outstanding principal balance of the Loan and of the Carpenter Loan is not
greater than ninety-five percent (95%) of the sum of the “as-is” value of the
Property and of the Carpenter Property, or (b) the outstanding principal balance
of the Loan is not greater than eighty percent (80%) of the “as-is” value of the
Property.  Should the above covenant not be achieved, Borrower shall, within
ten (10) Business Days after request by Administrative Agent, make a principal
payment on the Loan in an amount sufficient to comply with either the ratio set
forth in clause (a) of the preceding sentence or the ratio set forth in clause
(b) of the preceding sentence (it being agreed that partial prepayment on the
Loan can be made without premium or penalty except for any Consequential Losses
which may result from such prepayment).  Failure to make such principal payment
within ten (10) Business Days of request by Administrative Agent shall
constitute a Default.
 
4.           EXTENSION OPTIONS.  Section 1.12(b) of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
 
“(b)           Borrower shall have two options to extend the Maturity Date of
the Loan for a period of twelve (12) months each (each twelve month period, an
“Extension Period”), at which time the term “Maturity Date” shall mean the
Maturity Date, as extended pursuant to this Section 1.12.  The exercise of each
extension option shall be effective only if all of the following conditions have
been satisfied as to each extension on or before the applicable Maturity Date:
 
SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Page 3


 

--------------------------------------------------------------------------------

 

 Exhibit 10.1                     
 
(i)           There shall then exist no Default or Potential Default.
 
(ii)           The Collateral Value Condition shall be achieved.
 
(iii)           Borrower shall cause to be delivered to Administrative Agent at
Borrower’s expense an endorsement to the Title Insurance reflecting that the
coverage afforded by the Title Insurance has not been adversely affected as a
result of the modification and extension of the Loan and the documents referred
to in paragraph (v) below.
 
(iv)           Borrower and Guarantor shall have executed and delivered to
Administrative Agent a modification and extension agreement, providing for,
among other things (1) the extension of the Maturity Date, (2) the reaffirmation
by Borrower and Guarantor of their respective obligations under the Loan
Documents, and (3) the waiver and release by Borrower and Guarantor of any
defenses, claims, counterclaims, and rights of offset, if any, which Borrower or
Guarantor may then have in respect of Administrative Agent and the Indebtedness
and Obligations, together with such other agreements, documents or amendments to
the Loan Documents as are reasonably requested by Administrative Agent to
properly document the extension, all in form and content satisfactory to
Administrative Agent in its good faith business judgment.  During any Extension
Period, unless noted above, all terms and conditions of the Loan Documents
(including but not limited to interest rates and payments) pertaining to the
Loan shall continue to apply.
 
(v)           The request for extension must be made to Administrative Agent in
writing not more than one hundred twenty (120) days, and not less than
forty-five (45) days, prior to the applicable Maturity Date.
 
(vi)           Borrower shall have paid to Administrative Agent, for the ratable
benefit of Lenders, as a condition to such extension on or before the first day
of the applicable Extension Period, an extension fee of 0.50% of the then Deemed
Principal Balance of the Loan as of the first day of each Extension Period.
 
(vii)           Administrative Agent shall have determined, in its commercially
reasonable judgment, that no material adverse change has occurred with respect
to the Project or the financial condition or creditworthiness of Borrower or
Guarantor.
 
SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Page 4


 

--------------------------------------------------------------------------------

 

 Exhibit 10.1                     
 
If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.  Upon the execution
and delivery by Borrower, Guarantor and Administrative Agent of the modification
and extension agreement referred to in subparagraph (e) above, the extension
shall be deemed to be effective.  Each extension option is exercisable
separately only and not together and the second extension option shall be void
and not exercisable unless the first extension option was properly
exercised.  Whether or not the extension becomes effective, Borrower shall pay
all out-of-pocket costs and expenses incurred by Administrative Agent in
connection with the proposed extension (pre- and post-closing), including,
without limitation, appraisal fees, environmental audit and legal fees; all such
costs and expenses incurred up to the time of Administrative Agent’s written
agreement to the extension shall be due and payable prior to Administrative
Agent’s execution of that agreement (or if the proposed extension does not
become effective, then upon demand by Administrative Agent).
 
5.           INTEREST RATE.  The definition of “LIBOR Daily Rate” set forth in
that certain First Amendment Agreement dated December 4, 2008, and executed by
and among Borrower, Guarantor and Administrative Agent is hereby amended and
restated in its entirety to read as follows:
 
“LIBOR Daily Rate” means a simple rate per annum equal to the sum of the BBA
LIBOR Daily Rate plus (a) 1.75% prior to the earlier of (1) September 1, 2010
and (2) the date the SWAP Transaction, in existence on the date of this
Agreement, terminates and (b) 3.50% on and following the earlier of (1)
September 1, 2010 and (2) the date the SWAP Transaction, in existence on the
date of this Agreement, terminates.
 
6.           DEFAULT.  Section 4.1(h)(ii) and (iii) are hereby amended and
restated in their entirety to read as follows:
 
“(ii)  transfers of interest in Borrower owned by Realty America Group
(Mockingbird Commons), LP, a Texas limited partnership, and (iii) transfers of
interest in Realty America Group (Mockingbird Commons), LP.”
 
7.           CASH FLOW.  On the 1st Business Day of each month (the “Calculation
Date”) beginning January 1, 2010, all Excess Cash Flow from the Property will be
used to make a principal payment on the Loan; provided, however, the first
$500,000.00 of Excess Cash Flow will first be deposited in an account (the
“Reserve Account”) held and controlled by Administrative Agent.  Notwithstanding
anything herein to the contrary, the Reserve Account shall always be funded to
$500,000.00 from Excess Cash Flow prior to using such Excess Cash Flow to make a
principal payment on the Loan.  Prior to the occurrence of a Potential Default
or a Default, should the actual cash receipts from the Property (the “Cash
Flow”) for such month not be sufficient to pay the actual cash operating
expenses owed to third parties for the operation and maintenance of the Property
(including scheduled debt service payments on the Loan and expenses such as
property taxes and insurance) (the “Operating Expenses”), Borrower shall have
the right one time per month to request the Administrative Agent advance funds
from the Reserve Account to pay for the difference between the Operating
Expenses and the Cash Flow for such month.  On the date that the Deemed
Principal Balance is equal to or less than seventy-five percent (75%) of the “as
is” value of the Property based on the most recent appraisal ordered by
Administrative Agent (the “LTV Test”), (a) Borrower will cease making monthly
principal payments on the Loan in the amount of the Excess Cash Flow from the
prior month, and (b) Borrower will begin making a quarterly principal payment in
the amount of $100,000.00, in addition to the monthly interest payment that is
due pursuant to Section 1.12(a) of the Loan Agreement, on the first day of each
calendar quarter beginning with the first day of the first calendar quarter
following the Property’s satisfaction of the LTV Test.  On or prior to the date
of this Agreement, Borrower shall execute a Security Agreement (Deposit
Account), in form and substance acceptable to Administrative Agent, assigning
the Reserve Account to Administrative Agent.
 
SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Page 5


 

--------------------------------------------------------------------------------

 

 Exhibit 10.1                     
 
8.           OPERATING STATEMENT.  Notwithstanding anything to the contrary in
the Loan Agreement, within thirty (30) days after the end of each month,
Borrower shall deliver to Administrative Agent, monthly operating reports in
respect of the Property, which reports shall be in form and substance reasonably
acceptable to Administrative Agent and shall contain, at a minimum, a statement
of all income and expenses in connection with the Property for the month.
 
9.           DSC PERFORMANCE THRESHOLD.  Section 2.13 of the Loan Agreement is
hereby deleted.
 
10.         GUARANTOR COVENANTS.
 
(a)           Section 18(c) and Section 18(d) of the Guaranty are hereby
deleted.
 
(b)           Guarantor shall not make any Distribution or Investments without
the prior written consent of Administrative Agent.  As used herein,
“Distribution” by any person means (a) with respect to any stock of any class
issued by such person or any partnership, joint venture or other beneficial
ownership or equity interest of such person, the retirement, redemption,
repurchase, or other acquisition for value of such stock, partnership, joint
venture or other equity interest, (b) the declaration or payment (without
duplication) of any dividend or other distribution, whether monetary or in kind,
on or with respect to any stock, partnership, joint venture or other equity
interest of any Person, and (c) any other payment or distribution of assets of a
similar nature or in respect of an equity investment.  As used herein,
“Investments ” means with respect to any person, all shares of capital stock,
evidences of debt and other securities issued by any other person, all loans,
advances, or extensions of credit to, or contributions to the capital of, any
other person, all purchases of the securities or business or integral part of
the business of any other person and commitments and binding options to make
such purchases, all interests in real property, and all other investments;
provided, however, that the term “Investment” shall not include (i)
contributions or payments made in respect of assets or indebtedness (or
refinancings of indebtedness) of Guarantor, its subsidiaries or any entity
directly or indirectly controlled by Guarantor existing as of the date of this
Agreement, (ii) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, or (iii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms.

 
SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Page 6


 

--------------------------------------------------------------------------------

 
 
 Exhibit 10.1                     
 
11.         CARPENTER SECOND LIEN DEED OF TRUST.  In order to further secure the
Loan, on or before the date of this Agreement, Borrower shall cause Behringer
Harvard 250/290 Carpenter LP to execute a Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (the “Carpenter Second Lien Deed of
Trust”) covering and creating a second lien on the Carpenter Property.  Borrower
shall be entitled to obtain a release of the Second Lien Deed of Trust prior to
the occurrence of Default or Potential Default if Borrower provides
Administrative Agent (on behalf of Lenders) with substitute collateral (on which
Lenders shall have a first and prior lien, without any other encumbrances) which
is acceptable to Administrative Agent in its sole discretion and which has a
value of at least $10,550,000.00.  In addition, Administrative Agent will
release the Carpenter Second Lien Deed of Trust so long as no Default or
Potential Default then exists and the Deemed Principal Balance has been reduced
to an amount that is not greater than eighty percent (80%) (except that during
the Second Extension Renewal, such limit shall be seventy-five percent (75%)) of
the “as is” value of the Property based on a new appraisal of the Property
prepared in accordance with written instructions from Administrative Agent and
by a third party appraiser engaged directly by Administrative Agent.  It is
hereby expressly agreed that, although the Carpenter Property will serve as
additional security for the Loan pursuant to the Carpenter Second Lien Deed of
Trust, the converse will not be true; that is, none of the Property or other
assets of Borrower will be collateral for the Carpenter Loan.  If the Property
is sold and the Loan is paid in full and Lenders’ commitment to make further
advances thereunder is terminated, Behringer Harvard 250/290 Carpenter LP shall
be entitled to a release of the Carpenter Second Lien Deed of Trust and Borrower
shall be entitled to distribute any remaining sale proceeds to its members
without being required to make payment on the Carpenter Loan.  Borrower
acknowledges and agrees, and by its execution and delivery of the Carpenter
Second Lien Deed of Trust, Behringer Harvard 250/290 Carpenter LP is deemed to
have acknowledged and agreed, that Behringer Harvard 250/290 Carpenter LP will
receive substantial direct or indirect benefit resulting from Lenders’ execution
of this Agreement.
 
12.         DESCRIPTION OF LOAN DOCUMENTS.  The term “Loan Documents”, as
defined in the Loan Agreement and as used in the Loan Agreement, the other Loan
Documents and herein, shall be, and hereby is, modified to include this Loan
Amendment.  All references to the term “Loan Documents” contained in the Loan
Agreement and the other Loan Documents are hereby modified and amended wherever
necessary to reflect such modification of such term.
 
13.         CONDITIONS PRECEDENT.  As conditions precedent to the effectiveness
of this Agreement, all of the following shall have been satisfied:
 
(a)           Borrower and Guarantor shall have executed and delivered to
Administrative Agent this Agreement.
 
(b)           Borrower shall have executed and delivered to Administrative Agent
the Security Agreement (Deposit Account).
 
(c)           Borrower shall have caused Behringer Harvard 250/290 Carpenter LP
to execute and deliver to Administrative Agent (i) a guaranty of the Loan in
form and substance satisfactory to Lender and (ii) the Second Lien Deed of
Trust.

 
SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Page 7


 

--------------------------------------------------------------------------------

 

 Exhibit 10.1                     
 
(d)           Borrower shall cause to be delivered to Administrative Agent at
Borrower’s expense an endorsement to the Title Insurance to show that policy
coverage has not been modified or terminated solely by virtue of this Agreement.
 
(e)           Administrative Agent shall have received and approved all
resolutions, certificates or other documents as Administrative Agent may request
relating to the formation, existence and good standing of Borrower and
Guarantor, corporate authority for the execution and validity of this Agreement,
and all other documents, instruments and agreements and any other matters
relevant hereto or thereto, all in form and substance satisfactory to
Administrative Agent.
 
(f)           All documents required by Bank of America, N.A. relating to the
modification of the Carpenter Loan shall have been executed.
 
14.         COSTS, EXPENSES AND FEES.  No later than January 6, 2010, Borrower
shall pay Administrative Agent, for the benefit of Lenders, a nonrefundable
commitment fee in the amount of $412,464.40 in consideration of the extension of
the commitment.  Borrower’s failure to pay such fee as herein provided shall
constitute an Event of Default.  Borrower hereby agrees to pay all reasonable
attorneys’ fees and other costs and expenses incurred by Administrative Agent in
connection with the preparation, negotiation, execution and/or recordation of
this Agreement.
 
15.         RELEASE OF CLAIMS.  In consideration of, among other things, the
accommodations which Administrative Agent and the Lenders have agreed to extend
for the benefit of Borrower and Guarantor pursuant to this Agreement, each of
Borrower and Guarantor hereby forever waives, releases and discharges any and
all claims (including, without limitation, cross-claims, counterclaims, rights
of setoff and recoupment), causes of action, demands, suits, costs, expenses and
damages that they now have or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity (collectively, the “Claims”), against Administrative
Agent, Lenders and their subsidiaries, affiliates, successors, assigns,
officers, directors, employees, agents, attorneys and other representatives
(collectively, the “Released Parties”), based in whole or in part on facts,
whether or not known, existing on or prior to the date of this Agreement.  The
acceptance by Borrower and Guarantor of the accommodations and other
consideration provided by Administrative Agent and the Lenders as set forth in
this Agreement, shall constitute a ratification, adoption and confirmation by
Borrower and Guarantor of the foregoing general release of all Claims against
each Released Party which is based in whole or in part on facts, whether or not
now known or unknown, existing on or prior to the date of receipt of any such
proceeds or other financial accommodations.  The provisions of this Section 15
shall survive the termination of the Loan Documents.

 
SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Page 8


 

--------------------------------------------------------------------------------

 

 Exhibit 10.1                     
 
16.         REPRESENTATIONS.  Borrower and Guarantor each hereby severally
represents and warrants to Administrative Agent and the Lenders that (a) to the
best of such party’s knowledge, the execution and delivery of this Agreement
does not contravene, result in a breach of or constitute a default under any
deed of trust, loan agreement, indenture or other contract or agreement to which
it/he is a party or by which it or any of its properties may be bound; (b) this
Agreement constitutes the legal, valid and binding obligation of such party
enforceable in accordance with its terms, subject to the limitations of
equitable principles and bankruptcy, insolvency, debtor relief or other similar
laws affecting generally the enforcement of creditors’ rights; (c) the execution
and delivery of, and performance under this Agreement is within such party’s
power and authority without the joinder or consent of any other party and has
been duly authorized by all requisite action and are not in contravention of law
or the provisions of any organizational documents governing such party or of any
indenture, agreement or undertaking to which Borrower or Guarantor, as
applicable, is a party or by which it is bound; and (d) upon the execution of
this Agreement, no Default or Event of Default shall exist under any Loan
Document.
 
17.         RATIFICATION.  The parties to this Agreement agree that the terms
and provisions of this Agreement shall modify and supersede all inconsistent
terms and provisions of the Loan Agreement and the other Loan Documents and,
except as expressly modified and superseded by this Agreement, the terms and
provisions of the Loan Agreement and the other Loan Documents are ratified and
confirmed and shall continue in full force and effect.  The liens, security
interests, collateral assignments and financing statements in respect of the
Loan are hereby ratified and confirmed as valid, subsisting and continuing to
secure the Loan Documents.  Nothing herein shall in any manner diminish, impair
or extinguish the Note or any of the other duties, liabilities and obligations
of Borrower under the Loan Documents.  Borrower hereby ratifies and acknowledges
that the Loan Documents are valid, subsisting and enforceable against Borrower
and Borrower agrees and warrants to Administrative Agent and the Lenders that
there are no offsets, claims or defenses with respect to any of the duties,
liabilities and obligations of Borrower under the Loan Documents.
 
18.         CONSENT AND RATIFICATION.  Guarantor hereby unconditionally and
irrevocably acknowledges and agrees that the Guaranty and Guarantor’s
obligations, covenants, agreements and duties thereunder remain in full force
and effect in accordance with its terms, notwithstanding the modifications
effected hereby.  Guarantor hereby unconditionally and irrevocably ratifies,
reaffirms and confirms the Guaranty and its obligations thereunder.
 
19.         NON-WAIVER OF RIGHTS, REMEDIES, CLAIMS AND DEFENSES.  This Agreement
in no way constitutes or shall be deemed (i) a release or relinquishment of any
of the liens and security interests created pursuant to the Loan Documents, and
Borrower and Guarantor, hereby expressly acknowledge and agree that all such
liens and security interests are and shall remain valid and subsisting, and
superior to all liens and security interests other than those exceptions
heretofore expressly approved by Lenders or their predecessors, (ii) a waiver
of, or consent by Lenders to, any default or event of default which may exist or
hereafter occur under any of the Loan Documents, or (iii) a waiver of any of
Borrower’s obligations under any of the Loan Documents.
 
20.         COUNTERPARTS.  This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document.  All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.
 
21.         BINDING EFFECT.  The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto, their representatives,
successors and assigns.

 
SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Page 9


 

--------------------------------------------------------------------------------

 

 Exhibit 10.1                     
 
22.         HEADINGS.  The Section headings in this Agreement are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof.
 
23.         APPLICABLE LAW.  This Agreement shall be construed in accordance
with the laws of the State of Texas and the laws of the United States applicable
to transactions in the State of Texas.
 
24.         PRIOR UNDERSTANDINGS.  This Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and
supersedes all prior understandings and agreements, written or oral.
 
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
(REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)


SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Page 10


 

--------------------------------------------------------------------------------

 

 Exhibit 10.1                     
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent
 
By:
   
Name:
   
Title:
   

 
STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on this _________ day of December,
2009, by __________________________________________________,
________________________ of Bank of America, N.A., a national banking
association,
 
   
Printed Name of Notary
 
My Commission Expires:
   

 
SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Signature Page


 

--------------------------------------------------------------------------------

 
 
 Exhibit 10.1                     
 

BORROWER:  
BEHRINGER HARVARD MOCKINGBIRD
COMMONS, LLC, a Delaware limited liability
company
 
By:
Behringer Harvard Mockingbird Commons
GP, LLC, a Texas limited liability company,
its Manager
       
By:
   
 
Name:
   
 
Title:
   

 
STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on the ______ day of December, 2009,
by _____________________________________________________, ______________________
of Behringer Harvard Mockingbird Commons GP, LLC, a Texas limited liability
company, as manager of Behringer Harvard Mockingbird Commons, LLC, a Delaware
limited liability company, on behalf of said limited liability companies.
 
   
 
Printed Name of Notary
 
My Commission Expires:
   



SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Signature Page


 

--------------------------------------------------------------------------------

 
 
 Exhibit 10.1                     
 
GUARANTOR:
 
BEHRINGER HARVARD SHORT-TERM
OPPORTUNITY FUND I LP, a Texas limited
partnership
 
By:
Behringer Harvard Advisors II LP,
a Texas limited partnership,
its general partner
     
By:
Harvard Property Trust, LLC,
a Delaware limited liability company,
its general partner
       
 
By:
   
 
 
Name:
   
 
 
Title:
   



STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§



 
This instrument was acknowledged before me on this ___________ day of December,
2009, by ___________________, _______________________ of Harvard Property Trust,
LLC, a Delaware limited liability company, general partner of Behringer Harvard
Short-Term Opportunity Fund I LP, a Texas limited partnership, on behalf of said
company and limited partnerships.
 
   
Printed Name of Notary
 
My Commission Expires:
   



SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Signature Page


 

--------------------------------------------------------------------------------

 

 Exhibit 10.1
 
Exhibit A
 
Legal Description
 
BEING:
 
(i) certain condominium units of M CENTRAL MASTER CONDOMINIUM, as described in
that certain MASTER CONDOMINIUM DECLARATION FOR. M CENTRAL MASTER CONDOMINIUM,
filed September 16, 2005, recorded in Volume 2005182, Page 00111, Condominium
Records of Dallas County, Texas (the “Master Condominium Declaration”), and
being the following Units: the Hotel Unit, the Retail Unit, the Hotel Room Units
and certain Sub-Units described in (ii) below, and which are more particularly
described in the Map (as defined in the Master Condominium Declaration),
together with all General Common Elements and Limited Common Elements (as
defined in the Master Condominium Declaration) appurtenant thereto and all other
rights, title and Interest appurtenant thereto under the Master Condominium
Declaration,
 
together with
 
(ii) certain condominium units of M CENTRAL RESIDENCES, A CONDOMINIUM, as
described in that certain RESIDENTIAL CONDOMINIUM DECLARATION FOR M CENTRAL
RESIDENCES, A CONDOMINIUM (the “Residential Condominium Declaration”), filed
September 16, 2005, recorded in Volume 2005182, Page 00204, Condominium Records
of Dallas County, Texas, which is a Sub-Unit Declaration and creates a Sub-Unit
Condominium, and being the following Residences designated in Exhibit C to the
Residential Condominium Declaration: Loft 201, Loft 205, Loft 304 and the
Penthouse in Hotel Tower, and which are more particularly described in the
Residential Map (as defined in the Residential Condominium Declaration),
together with all Residential Common Elements (as defined in the Residential
Condominium Declaration) appurtenant thereto and all other rights, title and
interest appurtenant thereto under the Residential Condominium Declaration.
 
EXHIBIT A - SECOND AMENDMENT AGREEMENT (Behringer Harvard Mockingbird Commons)
Page 1


 

--------------------------------------------------------------------------------

 